Citation Nr: 0518799	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  03-07 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for the service-connected diabetes mellitus.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran had active duty service from July 1961 to 
December 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the RO, which granted 
service connection for diabetes mellitus.  The veteran 
initially was contesting the initial 20 percent evaluation.  

In February 2003, the veteran requested a video 
teleconference hearing.  A hearing was set to take place in 
November 2004 for which the veteran did not appear.  

Pursuant to 38 C.F.R. § 20.704(d) (2004), when an appellant 
fails to report for a scheduled hearing and has not requested 
a postponement, the case will be processed as though the 
request for a hearing was withdrawn.  

The Board also notes that, in February 2005, the veteran 
indicated that he did not wish to pursue his appeal.  



FINDING OF FACT

By written statement signed by the veteran and dated in 
February 2005, which was obtained prior to promulgation of a 
decision by the Board, he withdrew this appeal.  



CONCLUSION OF LAW

The criteria for withdrawal of the veteran's Substantive 
Appeal dated in February 2003 have been met.  38 C.F.R. § 
20.204 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Factual Background

The present appeal arises from a VA Form 9 Substantive Appeal 
filed by the veteran in February 2003.  

Following transfer of the veteran's claims file to the Board 
in December 2004, the veteran submitted a signed statement 
dated and received in February 2005 indicating that he did 
not wish to pursue his appeal any further.  


Law and Regulations 

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2004).  Withdrawal may be made by the 
veteran-claimant or by his/her authorized representative, 
except that a representative may not withdraw a Substantive 
Appeal filed by the claimant personally without that person's 
express written consent.  38 C.F.R. § 20.204(c) (2004).  


Analysis

The veteran's February 2005 statement withdrawing this appeal 
was properly filed with the Board.  See 38 C.F.R. § 
20.204(b)(2) (2004).  

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal that fails to allege specific error of fact or law 
in the determination being appealed.  In light of the 
veteran's withdrawal of his appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration.  

In essence, a "case or controversy" involving a pending 
adverse determination that the veteran has taken exception to 
does not currently exist.  See Shoen v. Brown, 6 Vet. App. 
456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 
473 (1992)).  

Accordingly, the Board is without jurisdiction to review the 
appeal with respect to the issue listed on the title page and 
it is dismissed without prejudice.  



ORDER

The appeal is dismissed.  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


